Corliss, J.
(concurring). This case was tried on one theory, and decided on another some time áfter it had been finally submitted, and the pleadings were then ordered amended to conform to this new theory of the action. The letter, which we hold should not have been admitted in evidence, because of the failure of plaintiff to show that it was the letter of defendant Booker, appears to have been a very important factor in determining the *559action of the learned trial judge in changing the whole theory of the case, — if, indeed it was not decisive in influencing his mind to make such a radical change. The findings are very ambiguous. There is no express finding that Booker ever agreed to assume the mortgage; nor does it clearly appear from the findings that he originally authorized Ryan to make the purchase, or that he ratified the same with knowledge of the fact that Ryan had agreed to assume these mortgages. These considerations alone would not, however, constrain us to reverse the judgment for the reasons stated in the opinion of Judge Bartholomew. But they would be sufficient to turn the scale, even if we were in doubt whether the defendants had been prejudiced by the reception in evidence of this letter. Moreover, a reversal would only lead to a new trial, on which the issues can be tried as now framed, and the findings on this trial will doubtless clearly disclose the theory on which the defendants are held liable, should the judgment be against them. As plaintiff’s evidence is substantially in the form of depositions which can be used on the new trial, such trial will not be attended by much inconvenience or expense to her.
(62 N. W. Rep. 607.)